Jenkins, P. J.
The hundred dollars alleged to have been expended for the defendant, at his instance and by his request, in the purchase of a written option constituted a valid claim. . The evidence in his behalf, as set forth by the answer of the magistrate, fully authorized a *694judgment in’ his favor, and the judge of the superior court did not err in overruling the certiorari.
Decided June 14, 1922.
Certiorari; from Floyd superior court •— J udge Wright. October 4, 1921.
F. W. Copeland, for plaintiff in error. Porter & Mebane, contra.

Judgment affirmed.


Stephens and Hill, JJ., concur.